/




     OFFICE OF THE ATTORNEY          GENERAL   OF   TEXAS
                            AUSTIN




Honorable Tom Seay
Oounty Attorney
Amarillo, Texas
Dear Sir:




                                               110, Truste&
          In your letter 0r                     1940, you advised
us that there has been prSrr                    unty court or
                                               between the Olobe-
                                               arty and the.Firat
                                                and trwteo, IBO-
                                                e iniatrlesent
                                                             aw-




                                      Civil Btatutae should be
                                   e real eetats and physioal
                                    amoont 0r wle lndebtsdnesa'
                                   asd upon the reaeoning that,
                                   event nor neosaslty ror re-
                            ure 80 rar as It QOVMXI the stooks *
                          ropartp pledged to the Trustee an& de-
                           raot being no statutory pn~ieion
                         one, that a8 to value or such lntangl-
blea they she        not be required to pay the stamp tax."
         You request our opinion as to whether suoh eon-
tention.1~ oorreot or whether the tax should be based upon
the amount of the obligation eeoured by the Trust Indenture.
            Saetion a or said Artiole 70470 reads as hollows:
--
     Honorable Tom Bay, page 2


              "Exoept as Berein otherwise provided there
         is hereby levied and assessed a tax of Ten (log)
         Cents on eaoh One Hundred ()lOO,OO)Dollars or
         fraotlon thereoi,~overtie first Twu Hundred
         ($200.00)Dollars, on all notes and obligations
         seoured by chattel mortgage, dead or,trust, ma-
         ahanio's lien oontraot,vendor's lisa, oondltlon-
         al sales oontraot and all instrumentsof a
         similar nature whioh are flied or reoordsd in
         the offioa of the County Clerk under the Regie-
         tration Laws of this State; provided that no tax
         shall be levied on instrumentsscouring an amouut
         of Two Hundred ($200.00)Dollars, or less. Ai-
         ter the erfeotive date or this Aot, exoept as
        Ihereinafterprovided, no suoh instrument shall
         be filed or reoorded by any County Clerk in this
         State until there has 'beenailixed to suah5instru-
         ment stamps inaaoordanoe with the provialonsof
         this seotlon~ providing rurther that should the
         instrumentriled in the ofrioe or the Oounty clerk
         be eeourity of an obligation that has proparty
-.       pledged as seourity in a State or States other
         than Texas, the tax shall be based upon the reason-
         able oaah value of all property pledged in Texas
         in the proportion that said property.lnTe~xaeboars
         to the total value of the property seauring the
         obllgatlon~and, providing rurtherthat, exoept as
         to renewals or extenalona0r aoerued intimeet, the
         pmvisions or this eeotion shall not apply to in-
         struments given In renewal or extenefone0r lnstru-
         ments theretofore stamped under the provisions of
         this Aet or the one amended hereby, and ahall not
         apply to Instruments given in the rerundingof
         existing bonds or obligationswhere the preoeding
         instrument of eeourity was stamped in aaoordanoe
         with this Aat or the one amended herebyi provided     j
         further that the tax levied in this Aot shall ap-'
         ply to only one instrument,thaone or the greatest
         denomination,where several instrumentsare aontsm-
         poraneously exeauted to seoure one obligation;and
         provided further that when onae stamped as provided
         herein, an instrumentmay be reoorded in any num-
         ber of oounties in this State without again be-
         ing so stamped. This se&ion shall not apply to
         instruments,notes, or other obligationstaken
         by or on behalf of the United States or of the
         State'of Texas, or any oorporatg agenay or instru-
         mentality of the United States, or of the State
Honorable Tom Seay, page 3


     of Texas in carrying out a governmentalpurpose
     as expressed in any Act of ths
                                _ _ Congressof the
     United Stats8 or of the Leglslatursor the Stqte
     0r Texas, nor shall the provisionsor this seo-
     tion apply to obligationsor instrumentseeourad
     by liens on crops and iarm or agriaulturalprod-
     uots, or to livestook or iann implements,or,an
     abstraot of judgment.
          “If the amount seoured by an instrument is
     not expressed therein, or if any part of the se-
     aurity desoribed in any suoh instrument appears
     to ba looated wlthout the State of Texas; the
     County Clerk shall require proof by wrltten af-
     fidavits of suah iaote as may be neoeeaary to de-
     termlne the amount of the tax due.*
            From a reading of the above, it is seen that as
a general rule,    the amount of the tax Is based upon the
amount or the obligation scoured by the instrument prssented
for reoord. To this genaral method of oaloulatingthe tax,
the statute   makes oertain spsolflo exoeptlone. However,
the instrument In question does not fall within any suoh
exoeption. Hones the tax to be paid upon the recording of
euoh Trust,,,Xndent,urs must ,bs~
                                ~,oaloulated
                                           uponthe sunsoator
thenlndsbtedneseseoured, and the Count Clerk should nut
aooept the Instrument for reoording untf1 and unlese it la
stamped aooordingly.
                                  Yours very truly
                             ATTORREY GRNERAL OF PEXAS

                             BY
                                        Glenn R. Lswls
                                             Asstitant
GRL:ew

APPROVZD OCT 3, 1940
/a/ Gerald C. Mann
ATTORRRY GENXRAL OB TEXAS
                                         APPROvIiD
                                    opfnion 0ommIttee
                                        By BWR
                                           ohairman